RESOLUCIÓN
Examinada la Moción Solicitando Reinstalación a la Abogacía, presentada por el Sr. José R. López de Victoria Brás, se autoriza la reinstalación inmediata de éste al ejer-cicio de la abogacía. Se apercibe al licenciado López de Victoria Brás que de volver a incurrir en una conducta similar a la que mereció su suspensión, conllevará medidas disci-plinarias más severas.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo